significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb tep rata in re plan x plan y company consulting firm z this letter constitutes notice that waivers of the percent excise_tax due under sec_4971 of the internal_revenue_code have been granted with respect to the liquidity_shortfall for plan x for the second quarter of the plan_year ending date and with respect to the liquidity shortfalls for plan y for the first second third and fourth quarters for the plan_year ending date hereinafter these five quarters will be known as the impacted quarters the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for plan x arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarter ending date the liquidity_shortfall for plan y arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date date date and date 2h the information furnished indicates that the company was unaware that liquidity shortfalls existed for the impacted quarters for plans x and y until date at that time the company was first informed that in the course of preparing attachments to schedule b of form_5500 for plans x and y for the plan years ending date consulting firm z first discovered liquidity shortfalls for the impacted quarters and that the company was liable for excise_taxes of percent of such shortfalls shortly after being informed of the liquidity shortfalls and the tax due the company requested a waiver of the excise_tax consulting firm z also found that no liquidity shortfail currently existed for either plan x or plan y and had not since the quarters ending date for plan x and date for plan y plans x and y have continued to satisfy the liquidity requirements since that time consulting firm z is a well respected leading firm in the field of pension actuarial services with offices throughout the united_states and had been preparing the forms for the company's plans for many years consulting firm z had material in its possession before the payment due dates of the impacted quarters to put it on notice of the potential for liquidity shortfalls but did not timely make any calculations nor did it inform the company of the potential for liquidity shortfalls in a timely manner the other information available to the company was not sufficient for it to determine there was a liquidity_shortfall based on the information above we conclude that the liquidity shortfalls experienced by plans x and y were due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls because the liquidity requirement of sec_412 of the code was satisfied for plan x for the quarter ending date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for that plan for the second quarter of the plan_year ending date because the liquidity requirement of sec_412 of the code was satisfied for plan y for the quarter ending date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for that plan for the first second third and fourth quarters of the plan_year ending date this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling letter is directed only to the taxpayer that requested it sec_61 k provides that it may not be used or cited by others as precedent a copy of this letter has been sent to the manager employee_plans classification in a copy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact lawrence sincerely paae a heli p james e hoiland jr acting manager employee_plans technical lp
